Bigelow, C. J.
The defect in the mode of cancelling the revenue stamp on the note is not a valid ground of defence. The mode of cancellation prescribed by the act of congress, U. S. St. of 1862, c. 119, § 99, is directory only. No penalty is provided for an innocent omission to comply with the requirements of the law in this particular. It is only when such omission is fraudulent, that the guilty party is subject to a fine. Whether such fraudulent omission by a promisor would be a good ground of defence to a note, we have no occasion to de» termine. It is sufficient for the decision of this case that it does not appear that there was any wiful violation of law.

Exceptions overruled.